Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 1 of 20 Page ID #:858




   1   PAUL B. BEACH, State Bar No. 166265
       RAYMOND W. SAKAI, State Bar No. 193507
   2   rsakai@lbaclaw.com
       DAISY SANCHEZ, State Bar No. 334090
   3   dsanchez@lbaclaw.com
       LAWRENCE BEACH ALLEN & CHOI, PC
   4   100 West Broadway, Suite 1200
       Glendale, California 91210-1219
   5   Telephone No. (818) 545-1925
       Facsimile No. (818) 545-1937
   6
       Attorneys for Defendants
   7   County of Los Angeles and Sheriff Alex Villanueva
   8   Jorge Gonzalez SBN 100799                       Carolyn Y. Park SBN 229754
       A PROFESSIONAL CORPORATION                      LAW OFFICE OF CAROLYN PARK
   9   2485 Huntington Dr., Ste. 238                   595 Lincoln Ave., SUITE 200
  10
       San Marino, CA 91108-2622                       Pasadena, CA 91103
       t. 626-328-3081                                 t. 213-290-0055
  11   e. jgonzalezlawoffice@gmail.com                 e. carolynyoungpark@gmail.com
  12   Paul Hoffman SBN 71244                          Arnoldo Casillas SBN 158519
       Michael D. Seplow SBN 150183                    Denisse O. Gastélum SBN 282771
  13   Aidan C. McGlaze SBN 277270                     CASILLAS & ASSOCIATES
       Kristina A. Harootun SBN 308718                 3777 Long Beach Blvd., 3RD FLO,
  14   John Washington SBN 315991                      Long Beach, CA 90807
       SCHONBRUN SEPLOW HARRIS,                        t. 323-725-0350
  15   HOFFMAN & ZELDES LLP                            e. acasillas@casillaslegal.com
       11543 W. Olympic Blvd.                          e. dgastelum@casillaslegal.com
  16   Los Angeles, California 90064
       t. 310-396-0731; f. 310 399-7040                Morgan E. Ricketts SBN 268892
  17   e. hoffpaul@aol.com                             RICKETTS LAW
       e. mseplow@sshhzlaw.com                         540 El Dorado Street, Ste. 202
  18   e. amcglaze@sshhzlaw.com                        Pasadena, CA 91101
       e. kharootun@sshhzlaw.com                       t. 213-995-3935
  19   e. jwashington@sshhlaw.com                      e. morgan@morganricketts.com
  20   Attorneys for Plaintiffs
  21                       UNITED STATES DISTRICT COURT
  22                                 CENTRAL DISTRICT OF CALIFORNIA
  23    KRIZIA BERG, et al.,                       )    Case No. 2:20-cv-07870-DMG-PD
  24
                                                   )
                              Plaintiffs,          )    Honorable Patricia Donahue
  25
                                                   )
                   vs.                             )
  26
                                                   )    JOINT REPORT RE
        COUNTY OF LOS ANGELES, a                   )    PRELIMINARY INJUNCTION;
  27
        municipal entity, et al.,                  )    DECLARATION OF RAYMOND
                                                   )    W. SAKAI
  28
                              Defendants.          )
                                                   )

                                                   1
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 2 of 20 Page ID #:859




   1             TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
   2   ATTORNEYS OF RECORD:
   3             Per the Court’s May 28, 2021 Order (Dkt. #54) and the June 11, 2021
   4   Order (Dkt. #56) continuing the Joint Status Report, the Parties submit their Joint
   5   Status Report regarding the preliminary injunction language and updated Rule
   6   26(f) Report regarding pretrial and trial dates.
   7
   8   Dated: June 21, 2021                    JORGE GONZALEZ
                                               A Professional Corporation
   9
  10                                           By     /s/ Jorge Gonzalez
                                                      Jorge Gonzalez
  11
  12                                                  Michael Seplow
  13
                                                      SCHONBRUN SEPLOW HARRIS
                                                      HOFFMAN & ZELDES LLP
  14
  15                                                  Carolyn Y. Park
                                                      LAW OFFICE OF CAROLYN PARK
  16
  17                                                  Arnoldo Casillas
                                                      Denisse O. Gastélum
  18
                                                      CASILLAS & ASSOCIATES
  19
  20                                                  Morgan E. Ricketts
                                                      RICKETTS LAW
  21
  22                                                  Attorneys for Plaintiffs
  23
  24
  25
  26   ///
  27   ///
  28   ///

                                                 2
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 3 of 20 Page ID #:860




   1   Dated: June 21, 2021                    LAWRENCE BEACH ALLEN & CHOI, PC
   2
   3                                           By           /s/ Raymond W. Sakai
   4   _                                              Paul B. Beach
                                                      Raymond W. Sakai1
   5
                                                      Attorneys for Defendants
   6                                                  County of Los Angeles and
   7
                                                      Sheriff Alex Villanueva

   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27   1
        As the filer of this Joint Report, I attest that Jorge Gonzalez concurs in its
  28   contents and has authorized its filing.

                                                 3
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 4 of 20 Page ID #:861




   1                                         JOINT REPORT
   2             As a result of the meet and confer, the Parties have narrowed the issues as
   3   to the preliminary injunction language. Attached as Exhibits “A” and “B” are
   4   Plaintiffs and Defendants’ proposed preliminary injunction language,
   5   respectively. Below are the Parties’ separate statements regarding the disputed
   6   language.
   7             Additionally, the Parties have agreed on proposed updated Rule 26(f)
   8   Report pretrial and trial dates, which are attached as Exhibit “C.”
   9
  10   I.        Plaintiffs’ Statement
  11             Plaintiffs briefly note the points of disagreement after the parties’ meet and
  12   confer. It is noted that large portions of the language are acceptable to both
  13   parties, but Plaintiffs believe certain language will be necessary to enforce
  14   compliance with both the letter and the spirit of the preliminary injunction.
  15   Plaintiffs address the differences as follows:
  16             1.a – Defendants insist on less specific language that leaves more
  17   discretion for the use of less-lethal projectiles against individuals posing an actual
  18   or imminent risk of harm. In particular, Defendants refuse to aim such projectiles
  19   in a manner to minimize the risk of permanent injury. This goes to the core of
  20   what Plaintiffs have complained of, that Defendants have used less lethal
  21   munitions in a way that unnecessarily inflicts serious injuries. Plaintiff’s
  22   evidence is rife with instances of protesters being injured severely, and in many
  23   instances it appears purposeful.
  24             1.b – Plaintiffs want the language regarding confining the targeting of
  25   individuals to be highly directive, so that deputies do everything they can to avoid
  26   striking non-threatening individuals. Defendants refuse to deliberately aim non-
  27   target-specific projectiles (such as tear gas canisters and flash-bang grenades) to
  28   avoid striking individuals. Their preferred language, which only prohibits

                                                    4
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 5 of 20 Page ID #:862




   1   “deliberate” aiming at individuals, creates an enormous loophole for “accidental”
   2   targeting. Plaintiffs contend that, when such projectiles are deployed, they must
   3   be aimed to avoid striking individuals.
   4             1.c – Plaintiffs urge the Court to require the LASD to issue warnings prior
   5   to the use of less-lethal force against protestors. This language does not
   6   contradict the earlier paragraphs, it just makes clear that warnings are necessary,
   7   and that once given, protesters must be given a reasonable opportunity to comply
   8   with orders to disperse and a reasonable pathway for them to leave and avoid
   9   being subjected to said levels of force. Deputies will still be able to use less lethal
  10   munitions if “reasonable, proportionate, and if targeted use is necessary” for their
  11   defense. The example cited of a person getting ready to throw a Molotov cocktail
  12   is absurd. Waiting to use less lethal munitions until an individual has thrown
  13   such a device is not preventative or defensive, it becomes punitive. Plaintiff’s
  14   proposals do not suggest that is preferred.
  15             2.c – Plaintiffs contend that the LASD should not only provide warnings
  16   prior to the use of less-lethal force, but must also provide a reasonable manner in
  17   which the crowd can disperse. As the Court knows, protesters have been
  18   “kettled” in recent protests such that there is no viable way to disperse.
  19   Defendants’ arguments in favor of omitting this language is the type of
  20   manipulation of the orders and the law that Plaintiffs hope to avoid. One wonders
  21   what Defendants gain by not including such language.
  22             3 – Plaintiffs urge the Court to require the LASD to file a report
  23   documenting each use of less-lethal force against protesters, explaining the
  24   circumstances and justification for the use of such force, including whether any
  25   injuries were inflicted. Reporting requirements when certain uses of force are
  26   utilized are standard in many restraining orders and injunctions, as it is the main
  27   way to hold the parties accountable. Plaintiffs have already received reports of
  28   the use of pepper balls in a demonstration on June 12 that would not be in

                                                    5
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 6 of 20 Page ID #:863




   1   compliance with this order. Requiring reports, especially of the use of less lethal
   2   munitions and of the purported justification for their use will increase pressure on
   3   the Department to avoid and prevent accidental or unintended violations of these
   4   orders. They will be used to monitor compliance with the Court’s orders.
   5             Plaintiffs are concerned that deputies are targeting individuals who come
   6   close to or touch the wire barricade, without evidence that they are trying to
   7   defeat or overcome it. Unless individuals try to remove, surpass, or defeat the
   8   barricade in some fashion, being close to or touching it should not be considered
   9   as a threat to deputies, without more.```
  10             Finally, Plaintiffs believe the gist of the preliminary injunction issued here
  11   will be directed at the units specifically employed during demonstrations. The
  12   order is specific to the use of less lethal munitions against people lawfully
  13   engaged in protests, and there is no reason why those units cannot be notified and
  14   informed of the order within 15 days. Plaintiffs are mainly concerned that the
  15   order be issued against said units, and notifying and informing ordinary patrol
  16   deputies of the order can take longer.
  17
  18   II.       Defendants’ Statement
  19             Defendants respectfully submit their version of the proposed preliminary
  20   injunction, largely following the Court’s proposed language. (Exh. “B.”)
  21   Defendants have collaboratively worked with Plaintiffs to reach compromises on
  22   most of the proposed language, leaving very few issues for the Court. Of the
  23   remaining differences, Defendants’ version should be adopted as it conforms
  24   more closely to the Court’s proposed language, embodying the interests of
  25   protection of peaceful, lawful protesters’ rights, the safety of LASD personnel,
  26   and the protection of public and private property from destruction and looting,
  27   which was well-documented and televised during some of last summer’s protests.
  28   Further, various agreed-to minor edits were made to certain words to more

                                                    6
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 7 of 20 Page ID #:864




   1   accurately reflect the subject discussed and better track the vernacular regularly
   2   used and understood by law enforcement.
   3         A.    Paragraph 1 – Less-Lethal Munitions.
                   1.    Parties agree to the revised paragraph.
   4
                            1(a). Plaintiffs’ addition of “target-specific projectiles shall be
   5
                            aimed in such a manner to minimize the risk of permanent or
   6
                            lethal injury.”
   7
                 Defendants object to this new language as vague, ambiguous and
   8
       unnecessary. There are no allegations that Defendants aimed their target-specific
   9
       less-lethal munitions in a manner to permanently or lethally injury anyone.
  10
       Further, there was no briefing on this issue.
  11
                            1(b) Plaintiffs’ addition of “shall be deliberately aimed to avoid
  12
                                       striking individuals”.
  13
                 Defendants object to insertion of this new language as vague, ambiguous,
  14
       and unnecessary. Defendants’ version adopts the Court’s version: “but shall not
  15
       be deliberately aimed to strike individuals,” which is clearer. The law mandates
  16
       clarity with respect to injunctive relief (Fed. Rules of Civ. Proc. 65(d)(1)) because
  17
       a violation could result in a contempt proceeding. U.S. v. Holtzman, 762 F.2d
  18
       720, 726 (9th Cir.1985).
  19
                            1(c) Plaintiffs’ new warning language.
  20
                 Defendants object to the insertion of this new paragraph as, on the one
  21
       hand, it is unnecessary as it is largely redundant of the warning language of
  22
       Paragraph 2 and, on the other hand, is an unjustified attempt to negate the “when
  23
       feasible” language of paragraph 2 by making the warning requirement mandatory
  24
       in all situations. Such new language would contradict the “imminent threats of
  25
       harm, violence” language agreed to in paragraphs 1 and 1(a).
  26
                 Plaintiffs have provided no citation to authority prohibiting law
  27
       enforcement from taking reasonable steps to prevent imminent violence. A
  28


                                                            7
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 8 of 20 Page ID #:865




   1   classic example would be someone who intends to throw a Molotov cocktail at a
   2   building: reasonable force may be used as the criminal is trying to light the
   3   explosive, the police do not need to wait until the device is thrown, hits a building
   4   and sets it afire.
   5             Further, this language would mandate the perverse result of barring use of
   6   less-lethal munitions to protect one protester from another protester’s physical
   7   assault (for instance, if one protester attempts to stab another) if no declaration of
   8   unlawful assemble has been given.
   9              B.        Paragraph 2 – Warnings.
  10                        2.         Parties agree to the revised paragraph.
  11                        2(a) Parties agree to this revised paragraph.
  12                        2(b) Parties agree to this revised paragraph.
  13                        2(c) Plaintiffs’ new dispersal order/warning information
  14                                   requirement.
  15             Defendants omit and oppose any reference to being mandated to provide
  16   protestors who have been lawfully ordered to disburse with avenues to do so, for
  17   multiple reasons. Most importantly, there was neither evidence nor argument
  18   before this Court that Defendants have ever denied any protesters avenues to
  19   disburse. This is corroborated by the Court’s proposed ruling, which contained
  20   no such discussion. In fact, it appears that Plaintiffs have borrowed this new term
  21   from other litigation by other parties against the Los Angeles Police Department,
  22   which was accused of surrounding protesters, then ordering them to disburse, but
  23   no such option was feasible. Black Lives Matter Los Angeles, et al. v. City of Los
  24   Angeles, et al., 20-CV-5027-CBM, (C.D. Cal. May 10, 2021). Here, Defendants
  25   recognize that if they give a disbursal order that the persons who are the subject
  26   of the order need a means to disburse. Videos submitted in relation to this
  27   Motion contain such announcements by the LASD to protesters to disburse in
  28   various directions. However, it is hornbook law that orders for injunctive relief

                                                          8
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 9 of 20 Page ID #:866




   1   are exceptional (Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 129 S. Ct. 365,
   2   367, 172 L. Ed. 2d 249 (2008) (“A preliminary injunction is an extraordinary
   3   remedy never awarded as of right.”)), and are to be narrowly tailored to cure an
   4   actual problem, not rendered prophylactically. Holtzman, 762 F.2d at 726.
   5             C.         Plaintiffs’ New Paragraph 3 – Reporting Requirement.
   6             Defendants object to any affirmative reporting requirement about their use
   7   of less-lethal munitions. Again, in the allegations, evidence, and briefing before
   8   this Court, there was no assertion that Defendants do not document their uses of
   9   less-lethal munitions. In fact, the only admissible evidence in the expedited
  10   briefing was to the contrary.
  11             As provided to Plaintiffs and publicly available, the LASD’s policies
  12   already require documentation when they use less-lethal munitions. Moreover, in
  13   the future, if the Court deems it necessary, Defendants can submit them to the
  14   Court for its inspection.
  15             Further, Plaintiffs’ language implicates medical information covered by
  16   HIPPA (i.e., “injuries”) and requires the LASD to compel responses from third-
  17   parties injured that implicate privacy rights (i.e., “biographical information”).
  18             D.         30-Day Timeline for Implementation of the Injunction.
  19             During the meet and confer process, due to the sheer size of the LASD,
  20   including over eight thousand sworn personnel that this injunction will apply to,
  21   Defendants requested the reasonable accommodation of 60 days from the date of
  22   entry for it to become effective. Through the meet and confer process, the Parties
  23   were able to narrow the timeframe, but not agree on an actual amount of days. In
  24   the spirit of compromise, Defendants lowered the requested time to 30 days and
  25   Plaintiff agreed to 15 days. (See Sakai Decl., ¶¶ 2-3.) The Parties present this
  26   issue for the Court’s determination.
  27             Defendants respectfully request that the Court allow 30 days from the time
  28   it enters the injunction for it to take effect. The LASD is the largest Sheriff’s

                                                     9
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 10 of 20 Page ID #:867




   1   Department in the nation, consisting of nearly eighteen thousand employees,
   2   including over eight thousand sworn personnel who this injunction would cover.
   3   It is a complex task to distribute and brief personnel throughout the LASD’s
   4   jurisdiction, in numerous units, assignment, bureaus and working varying
   5   schedules. This amount of time to distribute the injunction is reasonable in light
   6   of the vast number of personnel that must be informed and the lack of allegations
   7   of similar incidents have occurred over the eight months this Motion has been
   8   pending. Without reasonable time to distribute and inform personnel of the
   9   injunction, the LASD would be severely prejudiced should an unforeseen incident
  10   arise prior to personnel being apprised of the terms of the injunction.
  11             E.         Issues re Interpretation of the Injunction Regarding Protesters
  12                        attempting to defeat a LASD barrier.
  13             A common situation that occurred during last year’s protests, and likely to
  14   reoccur is some protesters attempting to defeat the LASD’s self-standing large,
  15   yellow coiled wire that can be quickly set up, moved, and taken down, which has
  16   been referred to as a “slinky.” In the interest of clarity, Defendants’ position is
  17   that the proposed language allows limited, reasonable, and proportional use of
  18   less-lethal munitions for protection of the barrier wire, or any similar barrier,
  19   against attempts to defeat, destroy, or move them. During the meet and confer
  20   conference, Plaintiffs’ counsel opined that such use would be barred under the
  21   injunction.
  22             The repeated scenario is at protests, Defendants regularly set up one or
  23   more barriers (which could include, but not be limited to, barrier wire) between a
  24   protest and a location that the Defendants deem need protection (e.g., a Sheriff’s
  25   station) as well as to provide critical distance between protesters and SRT.
  26             Distance is critical to safety – for the protesters and law enforcement. It
  27   protects protesters by preventing close physical confrontations with law
  28   enforcement, where, when combined with violent protesters, force options are

                                                     10
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 11 of 20 Page ID #:868




   1   limited, including the use of deadly force in situations covered by Tennessee v.
   2   Garner, 471 U.S. 1 (1985) and Graham v. Connor, 490 U.S. (1989). Such
   3   situations could unfortunately result in the injury of non-violent protesters due to
   4   their close proximity to violent protesters.
   5             It gives law enforcement, as well as the location being secured, protection
   6   against physical assaults by violent protesters. It also gives law enforcement
   7   critical time to react to ever-changing circumstances. It also offers modest crowd
   8   control, so that law enforcement does not become surrounded—and therefore
   9   physically vulnerable—to possible assault.
  10             Finally, use of such reasonable time, place and manner crowd control
  11   options are common throughout the nation. See, e..g., Kaahumanu v. Hawaii, 682
  12   F.3d 789, 802-803 (9th Cir. 2012) (“[R]easonable time, place, [and] manner
  13   restrictions on speech are permissible” in a traditional public forum.”) (quoting
  14   Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293, 104 S. Ct. 3065, 82
  15   L. Ed. 2d 221 (1984)).
  16             In this scenario, Defendants regularly make announcements to protesters,
  17   over loudspeakers, to not touch or compromise the barriers. Unfortunately, some
  18   protesters with malicious intent, ignore the announcements and attempt to
  19   compromise, damage, or move the barriers, in violation of the lawful orders given
  20   by law enforcement. In such circumstances, Defendants have few options. One
  21   is limited, reasonable, and proportional use of less-lethal munitions (e.g. pepper
  22   balls or flash bangs) in the general vicinity of the unlawful behavior (i.e., not
  23   specifically targeted at one person) to try to stop the conduct, for the safety of
  24   everyone involved.
  25             It is Defendants’ understanding that such limited use of less-lethal
  26   munitions is permissible under the proposed injunction. Alternatively, law
  27   enforcement personnel would be left with limited options, including going hands
  28


                                                   11
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 12 of 20 Page ID #:869




   1   on with the suspects, greatly increasing the risk of injuries to all parties, which
   2   goes directly against the purpose of this injunction.
   3             F.         A Preliminary Injunction is Unnecessary Based on the Record
   4                        Before the Court and Passage of Time With No Similar
   5                        Incidents.
   6             Finally, out of an abundance of caution, and for purposes of a clear record,
   7   nothing should be construed as Defendants consenting to any injunction or
   8   waiving any right to appeal and/or other review. Defendants do not agree that
   9   any preliminary injunction is needed or justified. This is especially so given the
  10   undisputed record in this case that the LASD’s SRT has effectively operated for
  11   decades, without legal controversy, and used less-lethal munitions only once prior
  12   to the unprecedented event of the Summer of 2020. Further, there is substantial
  13   disputed evidence about whether, at three events last year, the LASD’s use of
  14   less-lethal munitions—in response to indisputable physical assaults by violent
  15   protesters—was legally permissible. In fact, since the Parties’ expedited briefing
  16   to the Court eight months ago, there have been no allegations about any further
  17   “indiscriminate” use of less lethal munitions.
  18
  19   III.      Rule 26(f) Pretrial and Trial Dates
  20             Attached hereto as Exhibit “C” is the agreed to Joint Proposed Dates
  21   reached after the Parties meet and confer. The Parties agree that the pretrial
  22   dates may need to be revisited depending on the outcome of Plaintiffs’ motion for
  23   class certification.
  24
  25
  26   Dated: June 21, 2021                       JORGE GONZALEZ
  27                                              A Professional Corporation
  28
                                                  By     /s/ Jorge Gonzalez

                                                    12
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 13 of 20 Page ID #:870




   1                                              Jorge Gonzalez
   2                                              Michael Seplow
   3                                              SCHONBRUN SEPLOW HARRIS
                                                  HOFFMAN & ZELDES LLP
   4
   5                                              Carolyn Y. Park
   6
                                                  LAW OFFICE OF CAROLYN PARK

   7                                              Arnoldo Casillas
   8                                              Denisse O. Gastélum
                                                  CASILLAS & ASSOCIATES
   9
  10                                              Morgan E. Ricketts
                                                  RICKETTS LAW
  11
  12                                              Attorneys for Plaintiffs
  13
  14
       Dated: June 21, 2021                  LAWRENCE BEACH ALLEN & CHOI, PC
  15
  16
                                             By         /s/ Raymond W. Sakai
  17
       _                                          Paul B. Beach
  18                                              Raymond W. Sakai
  19
                                                  Attorneys for Defendants
                                                  County of Los Angeles and
  20                                              Sheriff Alex Villanueva
  21
  22
  23
  24
  25
  26
  27
  28


                                             13
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 14 of 20 Page ID #:871




   1                               DECLARATION OF RAYMOND W. SAKAI
   2
   3             I, Raymond W. Sakai, declare as follows:
   4             1.         I am an attorney at law duly licensed to practice before this Court
   5   and all the courts of the State of California. I am an attorney with the law firm of
   6   Lawrence Beach Allen & Choi, PC, attorneys of record for Defendants County of
   7   Los Angeles and Sheriff Alex Villanueva in the above-entitled action. If called
   8   upon as a witness, I could and would competently testify to the following facts as
   9   personally known to me or upon information and belief.
  10             2.         During the meet and confer process, Defendants requested 60 days
  11   from entry of the proposed preliminary pinjunction for it to become effective
  12   based on the sheer size of the LASD and number of sworn personnel covered.
  13             3.         While the Parties could not agree to final number of days, in the
  14   spirit of compromise, Defendants lowered the request to 30 days and Plaintiffs
  15   agreed to 15 days.
  16
  17             I declare under penalty of perjury under the laws of the United States of
  18   America and the State of California that the foregoing is true and correct.
  19             Executed on June 21, 2021, at Los Angeles, California.
  20
  21                                                               /s/ Raymond W. Sakai
  22
  23
  24
  25
  26
  27
  28


                                                       14
       BERG\Jt Status Report re Injunction
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 15 of 20 Page ID #:872




                          Exhibit “A”




                                      15
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 16 of 20 Page ID #:873
  Highlighted Text – Plaintiffs’ Edits


  1.       The Los Angeles County Sheriff’s Department is hereby enjoined from using less-lethal
  munitions (including foam rounds, pepper balls, tear gas canisters, flash bang grenades, and
  stinger grenades) against any person peacefully attending a lawful protest, march, or other
  gathering unless reasonable, proportional, and targeted action is necessary to protect against a
  specific imminent threat of physical harm to deputies or identifiable others, to respond to the
  imminent threat of or specific acts of violence, looting, destruction of property, or to enforce a
  declaration of unlawful assembly dispersal order pursuant to California Penal Code Sections 407
  and 409. If reasonable, proportional, and targeted use of less-lethal munitions is necessary:

          a.       Foam rounds and any projectile designed to be target-specific shall be aimed at
                   those individuals causing the actual or imminent threats of harm, violence,
                   looting, or destruction of property and shall not be indiscriminately fired; target-
                   specific projectiles shall be aimed in such a manner to minimize the risk of
                   permanent or lethal injury.

          b.       Flash bang grenades, tear gas canisters, and other less-lethal means designed to be
                   non-target-specific may be used in the manner they were designed to be used, but
                   shall not be deliberately aimed to strike individuals.

          c.       In the even that less-lethal weapons are used to enforce declaration of unlawful
                   assembly and dispersal order pursuant to California Penal Code section 409, prior
                   to the use of such weapons, audible warnings must be given and the crowd must
                   be given a reasonable opportunity to disperse, including at least one viable
                   pathway for protestors to leave the area.

  2.       When feasible, Los Angeles County Sheriff’s Department deputies shall issue warnings
  and/or declare an unlawful assembly before the reasonable, proportional, and targeted use of
  less-lethal munitions.

          a.       When warnings are feasible, they must be given and repeated by means
                   reasonably calculated to ensure that the warnings are heard.

          b.       When warnings are given, reasonable time shall be given to comply.

          c.       When warnings are given, the assembly must be provided with a reasonable
                   manner in which to disperse.

  3.      In the event any less-lethal munitions (as listed above) are used in a demonstration,
          protest, or march, the Los Angeles County Sheriff’s Department is ordered to file a report
          detailing the circumstances of the event and the reasons justifying the use of less lethal
          weapon. Said report should include the date and time of said use, the location, the name
          and badge number of the deputy deploying said less-lethal munitions, the amount and
          duration of the use of said munitions, and any injuries inflicted on protestors, including
          biographical information of the person injured, and whether medical assistance was
          required. Said report should be filed with the Court and served on all parties within 21
          days of the use of force.




                                                    16
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 17 of 20 Page ID #:874




                          Exhibit “B”




                                      17
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 18 of 20 Page ID #:875




  1.       The Los Angeles County Sheriff’s Department is hereby enjoined from using less-lethal
  munitions (including foam rounds, pepper balls, tear gas canisters, flash bang grenades, and
  stinger grenades) against any person peacefully attending a lawful protest, march, or other
  gathering unless reasonable, proportional, and targeted action is necessary to protect against a
  specific imminent threat of physical harm to deputies or identifiable others, to respond to the
  imminent threat of or specific acts of violence, looting, destruction of property, or to enforce a
  declaration of unlawful assembly dispersal order pursuant to California Penal Code Sections 407
  and 409. If reasonable, proportional, and targeted use of less-lethal munitions is necessary:

         a.      Foam rounds and any projectile designed to be target-specific shall be aimed at
                 those individuals causing the actual or imminent threats of harm, violence,
                 looting, or destruction of property.

         b.      Flash bang grenades, tear gas canisters, and other less-lethal means designed to be
                 non-target-specific may be used in the manner they were designed to be used, but
                 shall not be deliberately aimed to strike individuals.

  2.       When feasible, Los Angeles County Sheriff’s Department deputies shall issue warnings
  and/or declare an unlawful assembly before the reasonable, proportional, and targeted use of
  less-lethal munitions.

         a.      When warnings are feasible, they must be given and repeated by means
                 reasonably calculated to ensure that the warnings are heard.

         b.      When warnings are given, reasonable time shall be given to comply.




                                                 18
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 19 of 20 Page ID #:876




                          Exhibit “C”




                                      19
Case 2:20-cv-07870-DMG-PD Document 57 Filed 06/21/21 Page 20 of 20 Page ID #:877



              SCHEDULE OF PRETRIAL & TRIAL DATES WORKSHEET


                       Matter                           Prior Proposed          Joint Proposed
                                                             Dates                   Dates
      Amended Pleadings and addition of                  May 21, 2021           August 20, 2021
      parties cut off (hearing on motion to
      amend)

      Deadline to file Motion for Class                August 20, 2021         November 5, 2021
      Certification1

      Non-Expert Discovery Cut off (includes           January 11, 2022           May 31, 2022
      hearing of discovery motions)

      Dispositive motion filing deadline               January 18, 2022            June 7, 2022

      Initial Expert Disclosure and Report             February 22, 2022          July 19, 2022
      Deadline

      Rebuttal Expert Disclosure and Report             March 22, 2022           August 16, 2022
      Deadline

      Expert discovery cut off                           April 5, 2022           August 30, 2022

      Settlement Conference Completion Date             March 29, 2022           August 23, 2022

      Motions in Limine Filing Deadline                  April 5, 2022           August 30, 2022

      Opposition to Motion in Limine Filing              April 12, 2022        September 6, 2022
      Deadline

      Pre-trial Conference                               April 26, 2022          September 13,
                                                           at 2:00 pm                2022
      Trial                                              May 24, 2022           October 11, 2022
                                                          at 8:30 a.m.

  1
   The parties propose that each side be given at least three weeks to oppose any dispositive
  motion or motion of class certification and that the parties be given two weeks to file their reply
  papers for such motions.



                                                  20
